Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1-3, 5, 6, 13, 15 and 16 are under consideration in this application.
            Claims 7-12, 14 and 17 remain held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
Election/Restrictions
The requirement is still deemed sound and proper and the finality is hereby maintained.
Again, the application has been examined to the extent readable on the elected compounds and expanded to include a genus of compounds of formula (I) wherein n is zero, R1-R4 represent non-heterocyclic groups and R5-R7 as set forth in claim 1, exclusively.  All additional heterocyclic rings and tricyclic rings are drawn to non-elected subject matter.
The rejections under 35 USC 102 and 35 USC 103 are hereby withdrawn in view of applicants’ amendments to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 depends on canceled claim 4.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.         
 Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if limited to the elected subject matter.
Claims 1 and 6 are objected to as containing non-elected subject matter.  The objection may be overcome by limiting the claim to the subject matter indicated as being examinable, supra. A claim so limited would appear allowable.
Claims 3, 6, 13, 15 and 16 presented in independent form directed to the elected subject matter or made dependent on an allowable claim, would appear allowable, otherwise they are objected to as being dependent on a nonallowed claim.
Conclusion            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated










/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
March 5, 2021